     Case 1:17-cv-01610-NONE-JLT Document 49 Filed 05/15/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID LEE BROCK,                                    CASE NO. 1:17-cv-01610-NONE JLT (PC)
12                       Plaintiff,                       FINDINGS AND RECOMMENDATIONS
                v.                                        TO GRANT DEFENDANTS’ MOTION TO
13                                                        DISMISS AND GRANT PLAINTIFF
      TUOLUMNE COUNTY SHERIFF’S                           LEAVE TO FILE FOURTH AMENDED
14    OFFICE, et al.,                                     COMPLAINT
                                                          (Doc. 44)
15
                         Defendants.
                                                          FOURTEEN-DAY DEADLINE
16

17          This matter is before the Court on defendants’ motion to dismiss the complaint pursuant to
18   Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. (Doc. 44.) Plaintiff opposes
19   the motion. For the reasons set forth below, the Court will recommend that defendants’ motion to
20   dismiss be granted and that plaintiff be granted leave to file an amended complaint.
21   I.     Plaintiff’s Allegations
22          In the Third Amended Complaint, plaintiff brings this suit against Tuolumne County Jail
23   Deputy A. Smith, Sergeant Ransom, Deputy Stallings, Deputy Hurtado, Deputy Long, Deputy
24   Richards, Deputy Lee, and Sergeant McNeil. Plaintiff’s allegations may be fairly summarized as
25   follows:
26          On September 2, 2016, at some point between 11 p.m. and 12:00 a.m., plaintiff was
27   arrested on an outstanding warrant and taken to the Tuolumne County Jail for booking. During
28


                                                      1
     Case 1:17-cv-01610-NONE-JLT Document 49 Filed 05/15/20 Page 2 of 7

 1   the intake process at the jail, plaintiff informed the booking officer, Deputy A. Smith, that he was

 2   a dropout from a Northern Mexican gang and needed to be housed in protective custody. Plaintiff

 3   also informed Sergeant Ransom, who was present during the intake, of his need for protective

 4   custody. Sergeants at the jail are responsible for classifying and housing the inmates

 5   appropriately, and Sergeant Ransom allegedly made the decision to house plaintiff in non-

 6   protective custody despite knowledge of a risk to plaintiff’s safety.

 7          Sergeant McNeil came on duty on or around 5 a.m. the morning of the booking to relieve

 8   Sergeant Ransom. He is alleged to have read the booking report, which would have noted

 9   plaintiff’s need for protective custody. Nonetheless, Sergeant McNeil ratified Sergeant Ransom’s

10   decision to house plaintiff in non-protective custody.

11          Plaintiff was then placed in a holding cell where he dressed-out and waited for his housing

12   assignment. Once dressed, the escorting officer—a John Doe defendant who is either Deputy

13   Stallings, Deputy Hurtado, Deputy Long, Deputy Richards, or Deputy Lee—proceeded to escort

14   plaintiff to his housing unit. When plaintiff asked where that would be, the escorting officer told

15   him he was to be housed in the C-Tank, which is an active non-protective custody, whites-only

16   tank. Plaintiff told the escorting officer that he was a Northern gang dropout, to which this officer

17   said, “Well this isn’t right,” but he took plaintiff to C-Tank anyway. Once there, plaintiff was

18   assaulted by 3 or 4 inmates who, he alleges, knew he was a dropout. Several deputies, including

19   John Doe, broke up the attack and escorted plaintiff to medical.

20   II.    Legal Standards
21          In considering a motion to dismiss, the court must accept all allegations of material fact in

22   the complaint as true. See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). The court must also

23   construe the alleged facts in the light most favorable to the plaintiff. See Scheuer v. Rhodes, 416

24   U.S. 232, 236 (1974); see also Hosp. Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976);

25   Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam). All ambiguities or doubts must

26   also be resolved in the plaintiff's favor. See Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).
27   However, legally conclusory statements, not supported by actual factual allegations, need not be

28
     Case 1:17-cv-01610-NONE-JLT Document 49 Filed 05/15/20 Page 3 of 7

 1   accepted. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009). In addition, pro se pleadings

 2   are held to a less stringent standard than those drafted by lawyers. See Haines v. Kerner, 404 U.S.

 3   519, 520 (1972).

 4           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

 5   claim showing that the pleader is entitled to relief” in order to “give the defendant fair notice of

 6   what the...claim is and the grounds upon which it rests.” Bell Atl. Corp v. Twombly, 550 U.S.

 7   544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, in order to

 8   survive dismissal for failure to state a claim under Rule 12(b)(6), a complaint must contain more

 9   than “a formulaic recitation of the elements of a cause of action;” it must contain factual

10   allegations sufficient “to raise a right to relief above the speculative level.” Id. at 555-56. The

11   complaint must contain “enough facts to state a claim to relief that is plausible on its face.” Id. at

12   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the court

13   to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

14   129 S. Ct. at 1949. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks

15   for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly,

16   550 U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s

17   liability, it ‘stops short of the line between possibility and plausibility for entitlement to relief.”

18   Id. (quoting Twombly, 550 U.S. at 557).

19           In deciding a Rule 12(b)(6) motion, the court generally may not consider materials outside

20   the complaint and pleadings. See Cooper v. Pickett, 137 F.3d 616, 622 (9th Cir. 1998); Branch v.
21   Tunnell, 14 F.3d 449, 453 (9th Cir. 1994). The court may, however, consider: (1) documents

22   whose contents are alleged in or attached to the complaint and whose authenticity no party

23   questions, see Branch, 14 F.3d at 454; (2) documents whose authenticity is not in question, and

24   upon which the complaint necessarily relies, but which are not attached to the complaint, see Lee

25   v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001); and (3) documents and materials of

26   which the court may take judicial notice, see Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir. 1994).
27           Finally, leave to amend must be granted “[u]nless it is absolutely clear that no amendment

28
     Case 1:17-cv-01610-NONE-JLT Document 49 Filed 05/15/20 Page 4 of 7

 1   can cure the defects.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam); see

 2   also Lopez v. Smith, 203 F.3d 1122, 1126 (9th Cir. 2000) (en banc).

 3   III.   Discussion

 4          Plaintiff proceeds on a Fourteenth Amendment failure-to-protect claim against the

 5   defendants. The Ninth Circuit set forth the following criteria for a pretrial detainee’s failure-to-

 6   protect claim:

 7          (1) The defendant made an intentional decision with respect to the conditions under which
            the plaintiff was confined;
 8          (2) Those conditions put the plaintiff at substantial risk of suffering serious harm;
            (3) The defendant did not take reasonable available measures to abate that risk, even though
 9          a reasonable officer in the circumstances would have appreciated the high degree of risk
            involved—making the consequences of the defendant's conduct obvious; and
10          (4) By not taking such measures, the defendant caused the plaintiff's injuries.
11   Castro v. County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. Aug. 15, 2016). With respect to

12   the third factor, the defendant’s conduct must be objectively unreasonable, which “turns on the

13   ‘facts and circumstances of each particular case.”. Castro v. County of Los Angeles, 833 F.3d

14   1060, 1071 (9th Cir. 2016) (citing Kingsley v. Hendrickson, 576 U.S. 389, 135 S. Ct. 2466, 2473

15   (2015)); see also Restatement (Second) of Torts § 500 cmt. a (Am. Law Inst. 2016) (recognizing

16   that “reckless disregard” may be shown by an objective standard under which an individual “is

17   held to the realization of the aggravated risk which a reasonable [person] in his place would have,

18   although he does not himself have it”).

19          Defendants move to dismiss the Third Amended Complaint on the ground that plaintiff

20   fails to allege sufficient facts that would entitle him to relief against any defendant. They first
21   contend that plaintiff failed to specify which defendant (if any) was responsible for making

22   housing decisions. But plaintiff specifically alleges that the sergeants are responsible for housing

23   decisions. See Third Am. Compl. at 5 (“In Tuolumne County Jail, the SGT is responsible for

24   classifying and housing the inmates appropriately.”) He then claims that Sergeant Ransom made

25   the initial decision to house plaintiff in the C-Tank, and Sergeant McNeil, who came on duty

26   after, ratified the decision. Id. at 7. Dismissal is therefore not warranted on this ground.
27          Defendants next argue that the pleading lacks facts showing that plaintiff’s placement in

28
     Case 1:17-cv-01610-NONE-JLT Document 49 Filed 05/15/20 Page 5 of 7

 1   the C-Tank put him at substantial risk of harm. They contend that the decision to place a former

 2   gang member in the C-Tank is not one that, standing alone, would necessarily put him at a

 3   substantial risk of suffering serious harm. Instead, there must be more than a “mere threat” of

 4   possible harm. Williams v. Wood, 223 F. App’x 670, 671 (9th Cir. 2007) (“speculative and

 5   generalized fears of harm … do not rise to a sufficiently substantial risk of serious harm.”). They

 6   argue that plaintiff’s allegations do not rise beyond speculation and are therefore not actionable.

 7          Upon further review, the Court agrees that the Third Amended Complaint fails to include

 8   sufficiently specific allegations. For example, plaintiff does not allege facts to support that his

 9   attacker knew he was a dropout; he merely concludes that they knew. He does not allege facts to

10   support that the attack was gang related. He fails to allege any facts to show that he informed any

11   of the defendants that specific individuals in the C-Tank posed a threat to him or facts to show

12   that the only safe placement for him was administrative segregation. In sum, there are no facts in

13   the operative pleading upon which one could infer that plaintiff’s fear was sufficiently specific as

14   opposed to merely speculative. Rather, it appears he assumes that there is no compatible cellblock

15   for a Northerner gang member dropout. For these reasons, defendants’ motion to dismiss should

16   be granted.

17   IV.    Leave to Amend

18          Federal Rule of Civil Procedure 15(a)(2) provides that “a party may amend its pleading

19   only with the opposing party’s written consent or the court’s leave. The court should freely grant

20   leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). When determining whether to grant
21   leave to amend, courts weigh certain factors: “undue delay, bad faith or dilatory motive on the

22   part of [the party who wishes to amend a pleading], repeated failure to cure deficiencies by

23   amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

24   the amendment, [and] futility of amendment[.]” See Foman v. Davis, 371 U.S. 178, 182 (1962).

25   Although prejudice to the opposing party “carries the greatest weight[,]...a strong showing of any

26   of the remaining Foman factors” can justify the denial of leave to amend. See Eminence Capital,
27   LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (per curiam). Furthermore, analysis of

28
     Case 1:17-cv-01610-NONE-JLT Document 49 Filed 05/15/20 Page 6 of 7

 1   these factors can overlap. For instance, a party’s “repeated failure to cure deficiencies” constitutes

 2   “a strong indication that the [party] has no additional facts to plead” and “that any attempt to

 3   amend would be futile[.]” See Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 988, 1007

 4   (9th Cir. 2009) (internal quotation marks omitted) (upholding dismissal of complaint with

 5   prejudice when there were “three iterations of [the] allegations — none of which, according to

 6   [the district] court, was sufficient to survive a motion to dismiss”); see also Simon v. Value

 7   Behavioral Health, Inc., 208 F.3d 1073, 1084 (9th Cir. 2000) (affirming dismissal without leave

 8   to amend where plaintiff failed to correct deficiencies in complaint, where court had afforded

 9   plaintiff opportunities to do so, and had discussed with plaintiff the substantive problems with his

10   claims), amended by 234 F.3d 428, overruled on other grounds by Odom v. Microsoft Corp., 486

11   F.3d 541, 551 (9th Cir. 2007); Plumeau v. Sch. Dist. # 40 Cnty. of Yamhill, 130 F.3d 432, 439

12   (9th Cir. 1997) (denial of leave to amend appropriate where further amendment would be futile).

13           In his opposition, plaintiff alleges new facts that suggest he may be able to meet the

14   criteria to state a Fourteenth Amendment failure-to-protect claim. He alleges, for instance, that

15   each of the defendants was aware that plaintiff was a gang dropout, the intake forms noted that

16   plaintiff could not be placed in general population, the forms further noted that plaintiff required

17   “medium and protective custody,” and that he needed to be placed in “medium and administrative

18   segregation.” In the section on the form that asked, “Is there any reason you should not be placed

19   in general population? (Enemies, gang affiliation, etc.),” the typed answer was “Northern Drop

20   Out.” As for the timing of the assault, plaintiff alleges that he was assaulted “minutes” after
21   placed in the C-Tank and that the assault “happened because of the gang issue.”1 In light of these

22   new allegations, the Court will recommend that the dismissal be without prejudice, and plaintiff

23   be granted leave to file a Fourth Amended Complaint.

24   V.      Conclusion

25           Based on the foregoing, the Court RECOMMENDS that defendants’ motion to dismiss

26   be GRANTED, the Third Amended Complaint be dismissed, and plaintiff be granted leave to file
27
     1
      In any amended complaint, the plaintiff must explain what makes him believe the attack “happened because of the
28   gang issue.”
     Case 1:17-cv-01610-NONE-JLT Document 49 Filed 05/15/20 Page 7 of 7

 1   a Fourth Amended Complaint.

 2          These Findings and Recommendations will be submitted to the United States District

 3   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

 4   fourteen days after being served with these Findings and Recommendations, the parties may file

 5   written objections with the Court. The document should be captioned “Objections to Magistrate

 6   Judge’s Findings and Recommendations.” The parties are advised that failure to file objections

 7   within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772

 8   F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 9
     IT IS SO ORDERED.
10

11      Dated:     May 15, 2020                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
